t c memo united_states tax_court kathleen a carr petitioner v commissioner of internal revenue respondent docket no filed date kathleen a carr pro_se david r jojola for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether various schedule c expenses were ordinary and necessary in carrying on petitioner's business as a personal manager some of the facts have been stipulated and they are so found the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by this reference at the time of the filing of the petition petitioner resided in los angeles california when she wa sec_3 years old petitioner became involved in the entertainment industry as an actress with the broadway touring company production of the sound of music in petitioner became a talent agent for emerald artists agency emerald in petitioner received a subagent franchise from the screen actors guild inc which licensed petitioner as a talent agent and allowed her to work under her own name rather than emerald's name petitioner was a successful talent agent a talent agent is a person or corporation who engages in the occupation of procuring offering promising or attempting to procure employment or engagements for artists in addition a talent agent may counsel artists in the development of their professional careers cal lab code sec a west to procure employment for artists the talent agent must obtain a license from the california labor commissioner cal lab code secs and west for this purpose the term artist includes actors actresses radio artists musical artists directors writers cinematographers composers lyricists arrangers models or others rendering professional services in radio movies theater or television cal lab code sec b west at the end of petitioner decided to leave emerald to start her own agency at the beginning of petitioner left emerald and started k c co through k c co petitioner functioned as a personal manager for various artists when she left emerald petitioner took six artists with her and began looking for other artists to represent by the end of petitioner had developed her own stable of artists including artists who had signed contractual agreements with k c co in these contracts k c co agreed to advise counsel and direct the development and enhancement of the artists' careers in exchange for compensation of percent of the artists' gross earnings several artists did not sign contracts with k c co because they were newly referred to petitioner and their relationship was on a trial basis part of petitioner's role as personal manager was to promote the careers of her artists to promote her artists petitioner unlike a talent agent a personal manager is not covered by the talent agencies act cal lab code secs 1700-dollar_figure west or any other statutory scheme and is not required to obtain a license the primary function of a personal manager is that of advertising counseling directing and coordinating the artist in the development of the artist's career this function can include personal and business matters of the artist waisbren v peppercorn prods inc cal app 4th cal rptr 2d personal managers may find themselves in situations where they would like to procure employment for their artists however to do so the personal manager must become a licensed talent agent or work in conjunction with a licensed talent agent cal lab code secs see waisbren v peppercorn prods inc supra used showcase sec_4 to demonstrate their talents petitioner used the showcases as a method to familiarize entertainment industry professionals with the names faces and talents of petitioner's artists so that they would be invited to interviews and ultimately obtain a job in the entertainment industry numerous casting people directors and producers who were involved in the entertainment industry were invited to the showcases so that they could see the work of petitioner's clients petitioner put together a showcase in date at a small theater in north hollywood the theater space was free and held people the theater was filled by directors producers and casting people who were invited by petitioner petitioner also organized a showcase at the coronet theatre in la cienega in date the coronet theatre space was free because petitioner knew someone who let her use the space the person theater was filled with invited entertainment industry people some of petitioner's artists obtained interviews or work after this showcase in date petitioner and her artists were invited by steven wright productions to present a showcase at the convention center in st louis missouri petitioner's artists were paid as we understand it a showcase is a production of short skits excerpts from theatrical works musical numbers or other forms of entertainment which are performed by actors and actresses dollar_figure for the showcase in date petitioner organized a country and western showcase at the court theatre in la cienega the theater space was free the theater was filled with about entertainment industry people some of petitioner's artists obtained interviews and employment after this showcase petitioner incurred numerous expenses in connection with these showcases these expenses included advertising and publicity photographs of the showcase which were mailed to producers directors and casting agents to invite them to attend the showcases in addition petitioner rented a tape recorder and hired a musician a choreographer and a musical director to work on the showcases petitioner also incurred costs for props and sets for the showcases further petitioner incurred dry cleaning expenses in connection with borrowed costumes that were worn by the artists during the showcases petitioner incurred other expenses in connection with her work as a personal manager specifically petitioner incurred expenses for resumes that contained background information on her artists these resumes were sent to entertainment industry professionals to promote her artists in addition petitioner incurred expenses for resumes for k c co that were used to advertise her services and to attract more artists to her agency in addition petitioner incurred expenses for reference books and other materials that she used to find out about the latest trends in the entertainment industry and to obtain information about directors producers and casting people in petitioner received wages from medcom billing services of dollar_figure and gross_income from k c co of dollar_figure on the schedule c petitioner claimed expenses related to k c co which totaled dollar_figure in the notice_of_deficiency respondent disallowed all or part of the expenses claimed as follows claimed expense advertising dollar_figure union dues dollar_figure education dollar_figure photos dollar_figure resumes dollar_figure instrument rental dollar_figure props sets dollar_figure education materials dollar_figure airline tickets dry cleaning car and truck allowed -0- dollar_figure -0- -0- -0- -0- -0- -0- dollar_figure big_number -0- dollar_figure dollar_figure big_number disallowed dollar_figure big_number big_number big_number big_number in the stipulation of settled issues and the stipulation of facts the parties stipulated that petitioner was entitled to deduct a total of dollar_figure for schedule c car and truck expenses at trial respondent's counsel stipulated that petitioner was entitled to deduct an additional dollar_figure for union dues and dollar_figure for airline tickets therefore these amounts are no longer in dispute we note that petitioner claimed a schedule c deduction continued petitioner has substantiated the amounts in dispute the issue for decision is whether these expenses are ordinary and necessary preliminary matters in the stipulation of facts respondent reserved objections to several joint exhibits specifically respondent objected on the basis of relevancy to joint exhibit 4-d a subagent franchise agreement joint exhibit 5-e a directory from the conference of personal managers and joint exhibit 10-j a breakdown of available jobs in the entertainment industry in addition respondent objected on the basis of hearsay to joint exhibit 7-g excerpts from a book entitled managers' entertainers' agents book joint exhibit 8-h excerpts from a book entitled how to manage talent and joint exhibit 9-i an excerpt entitled but what does a personal manager do from the national conference of personal managers proceedings in this court are conducted in accordance with the federal rules of evidence sec_7453 rule relevant evidence means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more or less probable than it would be without the continued for repairs and maintenance of dollar_figure which was neither allowed nor disallowed by the notice_of_deficiency and was not mentioned in the stipulation of facts of stipulation of settled issues thus we will assume such amount is not in dispute evidence fed r evid joint exhibits 4-d and 5-e support petitioner's testimony that she was a licensed talent agent and that she offered her services as a talent agent these facts are relevant and we overrule respondent's objection with respect to joint exhibit 10-j which is an example of the service petitioner used to find acting parts for her artists we sustain respondent's objection the amount claimed by petitioner for this service was allowed in the notice_of_deficiency and is not in dispute therefore this exhibit is not relevant with respect to respondent's hearsay objections we sustain them the federal rules of evidence define hearsay as a statement other than one made by the declarant while testifying at the trial or hearing offered in evidence to prove the truth of the matter asserted fed r evid c normally hearsay is excluded from evidence unless an exception to the hearsay rule applies 93_tc_529 joint exhibits 7-g 8-h and 9-i are excerpts from reference books and articles which were offered by petitioner to show that her expenses were ordinary and necessary for personal managers thus these exhibits are hearsay an exception to the hearsay rule allows the introduction of learned treatises in evidence when they have been established as reliable authority by an expert witness at trial and have been either relied upon by an expert witness on direct examination or called to his attention on cross-examination fed r evid the certain implication from this exception is that statements from treatises that have not been established as reliable authority were not relied on by an expert at trial or were not called to an expert's attention at trial are not admissible snyder v commissioner supra the excerpts in issue were neither relied on nor referred to by an expert witness at trial they were not established as reliable authority by any expert or by judicial_notice thus these excerpts are not admissible under the exception to the hearsay rule for learned treatises none of the other exceptions to the hearsay rule applies in this case accordingly we sustain respondent's objections to these exhibits discussion deductions are strictly a matter of legislative grace and petitioner bears the burden of proving that she is entitled to any deductions claimed rule a 292_us_435 sec_162 provides for the deduction of all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the terms ordinary and necessary mean that the expenditure must be normal usual and customary as well as appropriate and helpful to the operation of the business 383_us_687 320_us_467 308_us_488 this usually requires that the expenditure bear a reasonably direct relationship to the taxpayer's trade_or_business commissioner v heininger supra pincite deputy v du pont supra pincite 56_tc_936 affd without published opinion 456_f2d_1335 2d cir 50_tc_503 sec_1_162-1 income_tax regs the issue of whether the expenses are ordinary and necessary is a question of fact commissioner v heininger supra pincite 72_tc_433 because the entertainment industry is visual publicity is extremely important as a talent manager petitioner guided the careers of at least artists to get these artists work and generate income for her business petitioner organized advertised and put on showcases for directors producers and casting people involved in the entertainment industry to demonstrate the talents of her artists because her artists were lesser known individuals petitioner put together several showcases in an effort to get her artists maximum exposure showcases are a common method used by talent managers to get their clients work in the entertainment industry all of the expenses at issue were incurred in connection with these showcases or petitioner's business as a talent manager we find that the expenses_incurred by petitioner both were ordinary and necessary within the meaning of sec_162 and arose out of the conduct of petitioner's business in reaching our decision we have relied on the testimony of petitioner whom we had an opportunity to observe at trial we found her testimony to be candid and credible as well as supported by the record accordingly petitioner is entitled to a deduction for the expenses at issue to reflect the foregoing resolution of the issues in this case decision will be entered under rule
